RENDERED: DECEMBER 9, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2022-CA-0114-MR


BERNIE PAYNE                                                         APPELLANT



              APPEAL FROM MUHLENBERG CIRCUIT COURT
v.               HONORABLE BRIAN WIGGINS, JUDGE
                       ACTION NO. 17-CR-00213



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CETRULO, JONES, AND MAZE, JUDGES.

CETRULO, JUDGE: The Muhlenberg Circuit Court denied the post-conviction

motion of Bernie Payne seeking to withdraw his guilty plea or, alternatively,

compel the Department of Corrections to recalculate his parole eligibility date.

Payne now appeals. Upon review, we affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND

                In 2003, and in a separate underlying matter, a jury of the Hickman

Circuit Court convicted Payne of four counts of rape in the first degree.

(Indictment No. 02-CR-00038). The facts that led to Payne’s 2003 rape

convictions were set forth in a separate opinion of this Court, which affirmed an

order denying Payne’s motion to vacate his judgment pursuant to RCr1 11.42. See

Payne v. Commonwealth, No. 2005-CA-1547-MR, 2007 WL 1378514 (Ky. App.

May 11, 2007). He was sentenced to imprisonment for a total of 30 years. Id.

at *1. In 2017, while serving his 2003 sentence at the Green River Correctional

Complex, Payne then violently assaulted another inmate, which led to his

subsequent indictment in the Muhlenberg Circuit Court (Case No. 17-CR-00213)

for Count 1 – assault in the second degree; Count 2 – promoting contraband; and,

Count 3 – persistent felony offender in the second degree.

                In exchange for Payne’s guilty pleas, the Commonwealth agreed to

reduce Count 1 to assault in the second degree under extreme emotional

disturbance; dismiss Count 2; and, recommend a total sentence of imprisonment of

seven years under the PFO charge, to be served consecutively with his prior

sentence of imprisonment. On February 12, 2018, Payne appeared before the

Muhlenberg Circuit Court and pled guilty in accordance with the plea agreement.


1
    Kentucky Rule of Criminal Procedure.

                                           -2-
On February 14, 2018, adhering to the plea agreement, the circuit court sentenced

Payne to imprisonment for a total of seven years, “to be served consecutively with

the sentence currently being served.”

                Following Payne’s conviction in 02-CR-00038, and before Payne pled

guilty in 17-CR-00213, the Department of Corrections had set Payne’s parole

eligibility date at “October, 2022.”2 However, as a consequence of Payne’s guilty

plea in 17-CR-00213, the Department of Corrections revised his parole eligibility

date to March 19, 2024. The revision was set forth in a “release” document from

the Department of Corrections, filed of record on February 22, 2018.

                That revision is Payne’s focus in this appeal. On January 10, 2022,

Payne filed a motion in the Muhlenberg Circuit Court under the auspices of

RCr 10.26 and CR3 60.03, in which he asked the circuit court to “issue an order to

the Department of Corrections to place the defendant’s parole date back to the date

of 2022 as guaranteed in his binding contract with this honorable Court, or in the

alternative, allow the petitioner to recant his plea agreement[.]” In support, he

argued he had accepted the plea agreement in 17-CR-00213 because he had been

“instructed by his counsel that his parole eligibility would not in any manner




2
 A September 14, 2017 “Department of Corrections Resident Record Card,” which Payne filed
as an exhibit below, provided that “October, 2022” was Payne’s parole eligibility date.
3
    Kentucky Rule of Civil Procedure.

                                           -3-
change[.]” He reasoned, therefore, that one of two things had occurred: either his

trial counsel had misadvised him regarding the plea agreement, thereby providing

him ineffective assistance; or, the Department of Corrections had improperly

disregarded what he believed were the terms of his plea agreement, and had

consequently miscalculated his parole eligibility date.

               Upon consideration, the circuit court denied Payne’s motion as

untimely and procedurally barred. In its January 12, 2022 order to that effect, the

circuit court explained in relevant part:

               This matter is before the Court on motion for relief
               pursuant to CR 60.03. The Court has reviewed said
               motion and the record and is now sufficiently advised.
               The Court does ADJUDGE and ORDER:

               1. Contrary to the Defendant’s assertion, his present
               motion does not constitute an independent action of the
               type contemplated in CR 60.02[4]. Moreover, as the final
               judgment herein was entered on February 14, 2018, the
               Defendant’s motion is, in any event, untimely.

               2. Furthermore, the Defendant’s primary argument
               concerns how the Department of Corrections has
               calculated his parole eligibility date, for he states at p.2
               of his motion, “The Department of Corrections changed
               and/or altered his judicial plea agreement and added two
               more years to his parole date . . . .” The Defendant is
               required to exhaust his administrative remedies before
               bringing the matter before the Court, and he must attach
               documents verifying that he has done so. Hensley v.


4
 In light of how the circuit court prefaced its January 12, 2022 order, its reference to “60.02,” as
opposed to 60.03 – which contemplates “independent actions” – is an apparent typo.

                                                -4-
                 Commonwealth, 355 S.W.3d 473, 475 (Ky. App. 2011).
                 The Defendant has failed in this regard.

This appeal followed.

                                           ANALYSIS

                 On appeal, Payne reasserts the arguments he made below, but entirely

ignores why the circuit court denied his motion. To be clear, Payne’s arguments

were, as the circuit court concluded, untimely and procedurally barred. As an

aside, the circuit court’s dispositive order did not mention one of the two rules

through which Payne sought post-conviction relief, i.e., RCr 10.26. But,

RCr 10.26 is merely a standard of review for certain egregious trial errors; it is not

a procedural mechanism that permits the filing of any kind of motion.5

                 As for the other procedural basis of Payne’s motion, CR 60.03, we

begin by reiterating the well-established criteria for obtaining relief pursuant to that

rule:

                 Civil Rule 60.03 permits an independent action for relief
                 from a judgment “on appropriate equitable grounds.”
                 However, “[r]elief shall not be granted in an independent
                 action if the ground of relief sought has been denied in a
                 proceeding by motion under Rule 60.02 . . . .” CR 60.03.


5
    In full, RCr 10.26 provides:

                 A palpable error which affects the substantial rights of a party may
                 be considered by the court on motion for a new trial or by an
                 appellate court on appeal, even though insufficiently raised or
                 preserved for review, and appropriate relief may be granted upon a
                 determination that manifest injustice has resulted from the error.

                                                 -5-
                    Generally, claimants seeking equitable relief
                    through independent actions must meet three
                    requirements. Claimants must (1) show that
                    they have no other available or adequate
                    remedy; (2) demonstrate that movants’ own
                    fault, neglect, or carelessness did not create
                    the situation for which they seek equitable
                    relief; and (3) establish a recognized ground
                    – such as fraud, accident, or mistake – for
                    the equitable relief.

             Campaniello Imports, Ltd. v. Saporiti Italia S.p.A., 117
             F.3d 655, 662 (2nd Cir. 1997) (emphasis added).
             Further, an independent action for equitable relief from a
             judgment is unavailable if the complaining party has, or
             by exercising proper diligence would have had, an
             adequate remedy in the original proceedings.

Bowling v. Commonwealth, 163 S.W.3d 361, 365 (Ky. 2005), abrogated on other

grounds by Woodall v. Commonwealth, 563 S.W.3d 1 (Ky. 2018).

             More recently, the Supreme Court of Kentucky emphasized that

CR 60.03 “is intended as an equitable form of relief when no other avenue exists.”

Meece v. Commonwealth, 529 S.W.3d 281, 295 (Ky. 2017) (emphasis added).

Meece also clarifies that that the question of a defendant’s entitlement to

extraordinary post-conviction relief “is a matter left to the ‘sound discretion of the

court and the exercise of that discretion will not be disturbed on appeal except for

abuse.’” Id. at 285 (quoting Brown v. Commonwealth, 932 S.W.2d 359, 362 (Ky.

1996)). The familiar “test for abuse of discretion is whether the trial judge’s




                                          -6-
decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Foley v. Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014).

             Applying these criteria to the issues Payne advances on appeal, we

find no abuse of discretion in the decision of the circuit court. At the very least,

Payne failed to establish that he had no other available or adequate avenue of

relief; or that his need for equitable relief was not a product of his own fault or

neglect. Specifically, to the extent Payne maintains that his counsel misadvised

him regarding his plea agreement in 17-CR-00213, the “independent action” of

CR 60.03 is not a vehicle for asserting ineffective assistance of counsel. Rather, a

motion filed pursuant to RCr 11.42 is the only proper method of asserting such a

claim as a means of collaterally attacking a final judgment. See Gross v.

Commonwealth, 648 S.W.2d 853, 856-57 (Ky. 1983).

             Furthermore, due to his own neglect, Payne no longer has that remedy

available to him. Indeed, even if we could construe Payne’s CR 60.03 motion as

an RCr 11.42 motion, he was required to file it “within three years after the

judgment becomes final, unless the motion alleges and the movant proves . . . that

the facts upon which the claim is predicated were unknown to the movant and

could not have been ascertained by the exercise of due diligence . . . .” RCr

11.42(10)(a). Payne’s claim of ineffective assistance of counsel could have been

ascertained within the three-year limitation period prescribed by the rule;


                                          -7-
consequently, he should have been aware of the alleged error and raised it in a

timely manner pursuant to RCr 11.42. Here, Payne filed his motion on January 10,

2022, almost four years after his conviction at issue became final. As the circuit

court correctly held, his motion was therefore untimely under any applicable

standard.

                Inasmuch as Payne contends the Department of Corrections

improperly disregarded what he believed were the terms of his plea agreement and

consequently miscalculated his parole eligibility date, Payne also fails to establish

that he had no other available or adequate avenue of relief or, as the circuit court

stated, that he exhausted his administrative remedies before bringing this matter.

As explained in Hensley, 355 S.W.3d at 475, “KRS[6] 454.415 sets forth proper

procedure for inmates who raise sentence calculation questions. Subsections (1)

and (2) state that all administrative remedies must be exhausted.” Here, nothing in

Payne’s brief or the record indicates that Payne has filed an administrative

complaint or appeal; and “KRS 454.415 specifically forbids inmates from bringing

civil actions before exhausting the administrative remedies. Because the law

provides for an administrative procedure, [Payne] is required to raise his sentence

calculation questions in accordance with the procedure provided by Kentucky




6
    Kentucky Revised Statute.

                                          -8-
law.” Id. Accordingly, this additional aspect of the circuit court’s order was

likewise correct.

                                 CONCLUSION

             The Muhlenberg Circuit Court committed no error in denying Payne’s

post-conviction motion. We therefore AFFIRM.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Bernie Payne, pro se                      Daniel Cameron
LaGrange, Kentucky                        Attorney General of Kentucky

                                          Perry T. Ryan
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -9-